DETAILED ACTION
This office action is responsive to applicant’s amendments and request for reconsideration for application 15/453,482 as filed 11 Nov 2021.
Claim status is pending for claims 1, 4-8 and 10. Claims 2-3, 9 and 11 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when reading the claims in light of the specification, as per MPEP 2111.01, none of the references teach or suggest the combination of limitations as a whole. In particular, limitations of the independent claims requiring the following technical features:
Claim 1) 
A recognition system, comprising: 
a host system comprising a database and a learning apparatus, wherein the learning apparatus is configured to periodically determine based on data stored in the database a neural network structure for a first neural network and a plurality of neural network structures for a second neural network, and transmit information on the neural network structures; 
a vehicle that captures a plurality of data comprising at least image data from a usage environment which undergoes periodic changes; and 
a programmable logic device connected to the vehicle and configured to periodically receive information on the neural network structures determined by the host system and the plurality of data from the usage environment captured by the vehicle, the programmable logic device comprising: 
a controller configured to generate and periodically reconfigure neural networks based on the information on neural network structures determined by the host system, 
a first neural network generated by the controller configured to receive input of the plurality of data from the usage environment and periodically generate a first output result, wherein the first output result is output to the vehicle to cause the vehicle to perform a predetermined vehicle control action, and 
a second neural network generated by the controller configured to receive input of the plurality of data from the usage environment and periodically generate a second output result, the second neural network having a different structure from a structure of the first neural network, 
wherein the programmable logic device is configured to compare the first output result and the second output result and to wirelessly transmit the plurality of data from the usage environment to the database of the host system when a comparison result between the first output result and the second output result is different by a predetermined standard or more, 
wherein the first neural network is configured to recognize a predetermined state of 68682131_1 DOCXATTORNEY DOCKETPATENT APPLICATIONthe usage environment based on the data captured by the vehicle, and determine whether or not there is a dangerous condition in the usage environment, and wherein, when the first neural network determines that there is a dangerous condition in the usage environment, the programmable logic device outputs an instruction to the vehicle to perform an avoidance action, to avoid the danger, and causes the vehicle to perform the avoidance action, 
wherein the controller is configured to reconfigure the structure of the second neural network to a different structure from among the plurality of neural network structures for a second neural network determined by the learning apparatus of the host system in accordance with a periodic instruction received from a timer and sequence data stored in the programmable logic device    
wherein the programmable logic device is configured compare the first output result and the second output result each time the controller reconfigures the structure of the second neural network and to wirelessly transmit the plurality of data from the usage environment to the database of the host system according to the comparison result between the first output result and the second output result.

Claim 10) 
A learning system, comprising: 
a learning apparatus configured to periodically determine a first neural network structure and a plurality of second neural network structures, and transmit information on the first neural network structure and plurality of second neural network structures; 
a usage environment which undergoes periodic changes and generates a plurality of data; 
a vehicle that captures the plurality of data comprising at least image data from the usage environment, wherein the vehicle contains a programmable logic device, configured to: 
receive from the learning apparatus the first neural network structure via a network and generate a first neural network based on the first neural network structure, first neural network configured to receive input of the plurality of 68682131_1 DOCXATTORNEY DOCKETPATENT APPLICATIONdata from the usage environment and periodically generate a first output result, wherein the first output result is output to the vehicle to cause the vehicle to perform a predetermined vehicle control action; 
receive a second neural network structure from among the plurality of second neural network structures via a network and generate a second neural network based on the second neural network structure, wherein the second neural network is configured to receive input of the plurality of data from the usage environment and periodically generate a second output result, and wherein the second neural network has a different structure from a structure of the first neural network, 
receive input of the plurality of data captured by the vehicle and using the second neural network, extract feature data from the plurality of data; 
transmit the extracted feature data via the network; and 
change, via a controller, the second neural network to a different structure based on the extracted feature data, wherein the programmable logic device changes the second neural network in accordance with a periodic instruction received from a timer and sequence data stored in the programmable logic device;
wherein the first neural network is configured to recognize a predetermined state of the usage environment based on the data captured by the vehicle, and determine whether or not there is a dangerous condition in the usage environment, and wherein, when the first neural network determines that there is a dangerous condition in the usage environment, the programmable logic device outputs an instruction to the vehicle to perform an avoidance action, in order to avoid the danger, and causes the vehicle to perform the avoidance action.

Claims 1 and 10 recite similar subject matter as noted by applicant in most recent remarks dated 11/11/2021. The claims are drawn to hardware systems for vehicular neural network configurations. Figures 1-2 fairly illustrate the substance of subject matter. After conducting an updated search, the closest art is:
Ning et al., US Patent 9,760,806B1 “Method and System for Vision-Centric Deep-Learning-Based Road Situation Analysis” TCL discloses ROLO – Recurrent YOLO (you only look once) with RNN-LSTM for object detection Figs 2-3. Ning further notes use of Jetson TX1 [Col9 Line19] which is known to be NVIDIA hardware used in autonomous vehicles. Time-steps are modeled by equations [Cols 8-10] which include description of layers (i.e., structure) and pre-training. Ning does not detail the hardware embodiments to resolve databases or host system communication, nor is it clear how a second neural network’s structure is reconfigured in relation to a timer.
Prokhorov et al., US PG Pub No 20180074493 “Method and Device for Producing Vehicle Operational Data Based on Deep Learning Techniques” Toyota discloses autonomous vehicle systems with object detection and convolutional or recurrent networks using time-series data. Illustrations are intuitive and while layering is described, it is not detailed such that reconfiguration pertains to the layer.
Rajabizadeh et al., US PG Pub No 20170364757A1 “Image Processing System to Detect Objects of Interest” Delphi discloses vehicle object detection methods with dropout and regularization of layers [0053-54]. No specific hardware is detailed. Moreover, it is noted that dropout and layer-norm, while forward leaning and worthy of consideration, are not likely candidates for implementing the claimed technique because when read in light of the specification it can be seen that memory addressing is employed. This is more akin to loop pipelining or high-level synthesis with FPGA than an optimization within the neural network itself.
NVIDIA is noted as a predominant hardware in use throughout the arts. A detailed consideration of NVIDIA hardware is set forth in most recent office action dated 09/28/2021. Generally, NVIDIA is employed by many, if not most, autonomous vehicle systems. These systems relate to chips such as Jetson, Tegra, Titan, Parker, Eyeriss and more. NVIDIA is often noted for drive-by-wire systems with neural end-to-end training and has developed a DGX cloud platform for communicating neural network to vehicles. It is not found where this platform is specifically detailed to resolve updating layer or structure configurations as would pertain to comparing first and second network.
Summarily, the prior art of record fails to teach the combination of limitations as a whole and without resorting to hindsight reconstruction. Accordingly, the rejection is withdrawn. After a thorough search and examination of the present application, and in light of the art made of record, no rejections remain outstanding and thus the claims 1 and 10 are allowed. Remaining claims depend from allowed claims and are thus allowable. Claims are renumbered 1-7 sequentially.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHASE P. HINCKLEY/Examiner, Art Unit 2124          

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124